Citation Nr: 0814051	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
hearing loss. 

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus. 



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The appellant served in the Naval Reserves from July 1955 to 
July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The appellant appealed that decision to the Board, 
and the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Reasons for Remand: To secure the appellant's service 
personnel records and verify any periods of active duty for 
training or inactive duty for training, and to secure the 
appellant's complete service medical records from his period 
of service in the Naval Reserves.

Basic entitlement to compensation for service-connected 
disabilities for veterans who served during other than a 
period of war derives from 38 U.S.C. § 1131, which provides, 
in part, as follows: "For disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service . . . the United States will pay to any veteran 
thus disabled . . . compensation as provided in this 
subchapter . . . ."  38 U.S.C.A. § 1131.  The term 
"veteran" is defined, in relevant part, as "a person who 
served in the active military, naval, or air service . . . 
."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" is defined to 
include, inter alia, "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  
The term "active duty for training" includes, inter alia, 
certain full time duty in the Army National Guard.  
38 U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(3).

A determination of whether a period of service qualifies as 
active duty for training or inactive duty for training is of 
significance because for periods of inactive duty for 
training, service connection may be granted for disability 
resulting only from injuries incurred or aggravated during 
such periods, not disability resulting from diseases.  38 
U.S.C.A. § 101(23), (24); see McManaway v. West, 13 Vet. App. 
60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 
(1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that 
the law "permits service connection for persons on inactive 
duty [training] only for injuries, not diseases, incurred or 
aggravated in line of duty").  

Moreover, the advantage of certain evidentiary presumptions, 
provided by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active or inactive 
duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway, 13 Vet. App. at 67 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Therefore, the appellant is not 
entitled to a presumption of sound condition at entrance onto 
a period of active duty for training, or to a presumption of 
aggravation during such period where evidence shows an 
increase in severity of a preexisting disease during such a 
period, or to a presumption of service incurrence or 
aggravation for certain diseases, including sensorineural 
hearing loss, which manifest themselves to a degree of 10 
percent or more disabling within a year from the date of 
separation from service.

In this case, the appellant seeks service connection for 
bilateral hearing loss and tinnitus.  The appellant served in 
the Naval Reserves for approximately eight years.  In 
numerous statements, the appellant contends that in June or 
July of 1957 while serving on the heavy cruiser USS ST. PAUL 
off the coast of California, several fourteen inch guns to 
the appellant's left were fired several times simultaneously.  
The appellant contends that he was not wearing ear protection 
at the time, and has had difficulty with his hearing ever 
since the incident. 

To warrant service connection for hearing loss and tinnitus, 
the appellant must show (1) that he became disabled from a 
disease or injury to his hearing during a period of active 
duty for training or (2) that he became disabled from an 
injury to his hearing during a period of inactive duty 
training.

In this case, the record on appeal does not provide enough 
evidence upon which to conclude that hearing loss or tinnitus 
manifested during a period of active duty for training or 
inactive duty for training.  The record does not contain any 
of the appellant's service personnel records, indicating when 
he served on active duty for training or inactive duty for 
training.  As set forth above, this determination must be 
made in order to determine the applicable law for the 
appellant's claim.  

Although the appellant has provided competent medical 
evidence in connection with his claim, the claim is based on 
his Naval Reserve service, which, unlike active service, is 
episodic rather than continuous.  Reserve service is 
therefore unlike active service, where incurrence during 
service is necessarily incurrence during active service.  
Thus, even assuming that the appellant was exposed to 
acoustic trauma as a result of the June or July 1957 
incident, there is currently no documentation indicating that 
this incident occurred while the veteran was on active duty 
for training or inactive duty for training.  See McManaway, 
13 Vet. App. at 68.  While the appellant has submitted 
statements from several individuals, as well as his own 
contentions that this incident occurred during a period of 
active service, documentation regarding the type of the 
appellant's service during the June or July 1957 incident is 
still required.  See Biggins, 1 Vet. App. at 476.  
Accordingly, further action must be taken to verify the 
appellant's periods of active duty for training and/or 
inactive duty for training.

In addition, the Board observes that the appellant's service 
medical records appear to be incomplete.  Although the RO 
requested the appellant's complete medical and dental 
records, the service medical records received did not contain 
the appellant's separation examination or his report of 
medical history at the time of separation.  Even prior to the 
enactment of the Veterans Claims Assistance Act of 2000, the 
United States Court of Appeals for Veterans Claims (Court) 
had held that in cases where the appellant's service medical 
records were unavailable, through no fault of the appellant, 
there was a "heightened duty" to assist the appellant in 
the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Therefore, the Board concludes 
that an additional attempt should be made to locate the 
veteran's service medical records for his period of service.

Accordingly, in order to give the appellant every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), Records 
Management Center (RMC), or any other 
appropriate facility to request the 
complete service medical records of the 
appellant for his full period of service 
in the Naval Reserves as well as any other 
appropriate records repository to which 
pertinent service medical records may have 
been sent. 

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The appellant should be notified 
of the RO's attempts to locate his medical 
records from his Naval Reserve service as 
well as any further action to be taken.

2.  The RO should request verification of 
the dates the veteran served in the Naval 
Reserves, to include the dates for each 
period of active duty for training and 
inactive duty for training.  In this 
regard, the RO should request the 
veteran's service personnel records from 
the NPRC.  If the records are unavailable 
from NPRC, the RO should contact the 
service department and the veteran for any 
copies he has in his possession.

3.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing their 
efforts, any responses received, and the 
results of their requests.  If no response 
has been received, the RO should so state 
in its report.  This report is then to be 
added to the claims folder.

4.  After an appropriate period of time or 
after the appellant indicates that he has 
no further evidence to submit, the 
appellant's claims of service connection 
for bilateral hearing loss and tinnitus 
should be readjudicated.  In the event 
that any claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

